Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER”S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification
	The title was changed to -- COMPOSITIONS AND METHODS FOR REMEDIATING HYDROGEN SULFIDE IN HYDROCARBON BASED LIQUIDS --.

Response to Applicant’s Arguments
	The claimed invention is not a method of using a treatment solution or a method of remediating hydrogen sulfide and other contaminants in liquids substantially without formation of a precipitate.  Arguments1 directed to distinctions, if any, between such unclaimed methods and the prior art disclosures of record are therefore not germane to 2 directed to claim recitations addressing properties of the claimed composition itself were given considerable weight.

Claim Construction

    PNG
    media_image3.png
    624
    869
    media_image3.png
    Greyscale
 
	Insofar as all solutions within the chemical arts are aqueous liquid compositions, an “aqueous based … solution” reduces to a “solution.”  Insofar as limiting the solution  to a “treatment” solution speaks to its intended use rather than its composition, the modifier “treatment” in the phrase “treatment solution” is confusing, adds little to 2S) and other contaminants in liquids” speaks to the intended us of the claimed composition, not to its compositional limitations.  The phrase, “substantially without formation of precipitate” speaks to a desired result during or after carrying out the intended use of the claimed composition, and it, too, does not limit the composition.  For claim analysis purposes useful in guiding construction, searching, and examination of the claim, therefore, the preamble is tantamount in scope to “A solution comprising:”.
	The following positively recited compositional elements do not require further commentary: “[A]t least one hydroxide compound” and “water, wherein”.
The clause, “at least one organic acid selected from the group consisting of a fulvic acid and a humic acid,” amounts to “a fulvic acid and/or a humic acid” insofar as  compounds of these types are all organic acids.
The phrase, “a collective concentration of the at least one hydroxide compound in the treatment solution is in a range of 35 – 55 weight%” is construed as, “wherein 35 – 55 weight% of the solution is a hydroxide compound.”
The phrase, “[wherein] a content of water in the treatment solution is at least 30 weight%” is construed as “[wherein] at least 30 weight% of the solution is water.”
The phrase, “the aqueous based treatment solution has a pH of at least 13” is construed as, “the pH of the solution is at least 13.”
The phrase, “a collective concentration of the at least one organic acid in the treatment solution is at least 0.01 weight%” is construed as, “at least 0.01 weight% of the solution is the fulvic acid compound and/or the humic acid compound.”

A solution comprising:
at least one hydroxide compound, wherein the collective concentration of any compounds having a hydroxide group is 35 – 55 weight% of the solution,
a fulvic acid and/or a humic acid wherein the collective concentration of fulvic acid and/or humic acid compounds is at least 0.01 weight% of the solution, and
at least 30 weight % water, wherein
the solution pH is at least 13.

Discussion of Prior Art
CN101544675 describes a composition comprising:
Up to 20% sodium hydroxide, 
At least 0.01% humic acid, and
An unspecified amount of water resulting from the condensation of steam added to heat the mixture.  The pH of the water is not disclosed.  The disclosure does not anticipate or render obvious the claim 1 invention.


[this space blank to end of this page]

comprising:
13.3 kg 90% potassium hydroxide, balance water; and
100 kg 44% humic acid, water content 24%.
Potassium hydroxide content = 90% x 13.3 kg = 12 kg KOH
Humic acid content = 44% x 100 kg = 44 kg
Water = (100% - 90%) x 13.3 kg + (24%) x 100 kg
	= 1.33 kg + 24 kg = 25.3 kg water
Unspecified components of 44% humic acid reagent (100%-44%-24%) x 100 kg = 32 kg
Solution: 13.3 kg + 100 kg = 113 kg


Example 1
Mass, kg
Wt%
KOH
12.0
10.6%
humic acid
44.0
38.8%
Water
25.3
22.3%
Unspecified components of 44% humic acid reagent
32
28.2%
Solution
113.3





12.6 kg 72% sodium hydroxide, balance water; and
100 kg 44% humic acid, water content 24%.
Sodium hydroxide content = 72% x 12.6 kg = 9.07 kg NaOH
Humic acid content = 44% x 100 kg = 44 kg
Water = (100% - 72%) x 12.6 kg + (24%) x 100 kg
	=  3.53 kg + 24 kg = 27.5 kg water
Unspecified components of 44% humic acid reagent (100%-44%-24%) x 100 kg = 32 kg
Solution: 12.6 kg + 100 kg = 113 kg

Example 2
Mass, kg
Wt%
NaOH
9.07
8.05%
humic acid
44.0
39.1%
Water
27.5
24.4%
Unspecified components of 44% humic acid reagent
32
28.4%
Solution
112.6





21 kg 35% ammonium hydroxide, balance water; and
100 kg 44% humic acid, water content 24%.
Ammonium hydroxide content = 35% x 21 kg =  7.4 kg NH4OH
Humic acid content = 44% x 100 kg = 44 kg
Water = (100% - 35%) x 21 kg + (24%) x 100 kg
	=  13.6 kg + 24 kg = 37.6 kg water
Unspecified components of 44% humic acid reagent (100%-44%-24%) x 100 kg = 32 kg
Solution: 21 kg + 100 kg = 121 kg

Example 3
Mass, kg
Wt%
NH4OH
7.4
6.1%
humic acid
44.0
36.4%
Water
37.6
31.1%
Unspecified components of 44% humic acid reagent
32
26.4%
Solution
121



As indicated in the table immediately above, YANG’s Example 3 formulation describes a solution comprising:
a fulvic acid and/or a humic acid wherein the collective concentration of fulvic acid and/or humic acid compounds is at least 0.01 weight% of the solution, and

but the Example 3 formulation contains only about 6 wt% of a hydroxide compound, not 35– 55 wt% as required by claim 1.  Moreover, YANG does not disclose the pH of the solution.  
	Neither of YANG’s exemplary Example 1 and Example 2 formulations comprise at least 30 wt% water, as required by claim 1, but YANG teaches that the water content of the hydroxide component can be as high as 30%, e.g., up to 30% KOH (YANG claim 1) or up to 30% NaOH (YANG claim 2).  With this guidance, and given that the PHOSITA would have understood to have maintained the relative proportions of the reactants hydroxide and humic acid, the following formulations are disclosed by YANG:

Example 1(*)
informed by YANG clm 1
Mass, kg
Wt%
KOH
12.0
9.6%
humic acid
44.0
35%
Water
25.3+12.33 = 37.6
30%
Unspecified components of 44% humic acid reagent
32
25.5%
Solution
113.3+12.3 = 125.6




Example 2(*)
informed by YANG clm 2
Mass, kg
Wt%
NaOH
9.07
7.46%
humic acid
44.0
36.2%
Water
27.5+94 = 36.5
30%
Unspecified components of 44% humic acid reagent
32
26.3%
Solution
112.6+9 = 121.6 



As indicated in the two tables immediately above, YANG discloses two solution formulations comprising:
at least one hydroxide compound, 
a fulvic acid and/or a humic acid wherein the collective concentration of fulvic acid and/or humic acid compounds is at least 0.01 wt% of the solution, and
at least 30 weight % water, 
but the hydroxide makes up less than 10 wt% of the solution, not 35–55 wt% as required by claim 1.  Moreover, YANG does not describe the pH of the solution.

5 and 2200 g demetallized humic acid (Thompson Example II) per 8000 g water,6 but Thompson does not describe the solution as having the requisite pH >= 13.  Accordingly, Thompson does not anticipate claim 1.  Moreover, given Thompson’s description of the solution having a pH of 8.5 (col 4 line 55), modification of Thompson to a solution having a pH of at least 13, as required by claim 1, is not suggested by the prior art, especially in view of Thompson’s guidance to maintain pH at 8.5 with acid addition:

    PNG
    media_image5.png
    243
    497
    media_image5.png
    Greyscale


7 describes a process comprising mixing:
HA-containing raw coal (14.6% HA, per paragraph immediately following Eqn (2));
water at a water:coal ratio of 5:18 (sec.3.3 and Fig. 4), and
0.3 < KOH : carbon mass ratio < 1.5 (§ 2.2 “potassium hydroxide” and §3.1).
Per unit mass of HA at water:coal of 5 and KOH:carbon of 1.5, a composition is described comprising:
	HA		 	 2%
	KOH 			20%
	Water			67%
	Non-HA coal		11%.

The reference does not anticipate claim 1 at least for the reason that alkali is not present at 35 – 55 wt%.  Moreover, the pH of the formulation does not appear to be disclosed.

	Shahrak, et a., Removal of Hydrogen Sulfide from Hydrocarbon Liquids Using Caustic Solution, Energy Sources, Part A: Recovery, Utilization, and Environmental Effects, 37:791-798, 2015, is cited of interest.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, at Remarks, 10/25/21, page 14:
        
    PNG
    media_image1.png
    152
    899
    media_image1.png
    Greyscale

        2 For example, Remarks, 10/25/21 at p14:
        
    PNG
    media_image2.png
    101
    900
    media_image2.png
    Greyscale

        3 Determined as follows:
        (25.3 + x ) / (113 + x) = 30%, solving for x = 12.3 kg additional water
        4 Determined as follows:
        (27.5 + x ) / (112.6 + x) = 30%, solving for x = kg additional water
        5 Thompson at col 2:
        
    PNG
    media_image4.png
    95
    472
    media_image4.png
    Greyscale

        6 A composition comprising 2200 g humic acid, 8000 g water, and 10,200 g sodium hydroxide has a composition that is:
        	At least 0.01 wt% humin acid, i.e., ~11% humic acid,
        	At least 30 wt% water, i.e., ~39% water, and
        	A collective concentration of hydroxide at 35 – 55 wt%, i.e., ~50% NaOH
        7 Not prior art in this application, but cited of interest to the extent that it may be prior art and material to at least one claim of at least one of two CIP applications, i.e., 16851996 and 17080209, filed after publication of Cheng.
        8 The disclosure of a “water-to-coal mass ratio of 1:20 [sic, 20:1?]” (at §3.1) appears to be a typographical error in light of Fig. 4,